Case 1:19-cv-12002-RMB-AMD Document 67-5 Filed 11/17/20 Page 1 of 32 PageID: 939



  cameras   ("BWC") until the summer of 2020. This limitation allowed            a supervising   officer and/or

  an intemal affairs investigator to choose to credit an officer's account of what transpired over that

  of a citizen complainant or a suspect. Id., par.   3   1   5.


         Q. Defendants Did Not Make Policv Chanees Until it_V/as Too Late.
         On or about December 4, 2019, New Jersey's Attorney General announce,cl sweeping

  statewide reforms regarding, among other things, the use of force by police c,fficers, t.he conduct

  of internal affairs investigations,   and the identification          of at-risk police officr::rs,   known

  collectively as the "Excellence in Policing Initiat.ive." Id., par.323. In a particularly rnoteworlhy

  letter dated December 4,2019, the Attorney General notified Chiel'Farabella and five other New

  Jersey Chiefs of Police that, among other things, he was             "...writing to reoognize your police

  departments as the six New Jersey law enforcement agencies that                will parlicipate" in a pilot
  program for the State ofNew Jersey's new Police Use-of-Irorce Porl.al for obtaining statewide use-

  of-force data. Id., par.324.

         As reflected in the various Defendants' OPIA interviews, D,efendant, the City of Millville,

  made changes to its Use of Force policy   in20l9, all too        late to save Barry Cottman, Arudra Capps,

  and Tanika Joyce from the misconduct        of   Joseph         Dixon.   Funclamentally, this 2019 change

  recognizes that the City's prior policies and procedures plainly were inadequat.e, and were put into

  place only after NJ.com exposed the City's and         l)ixon's use of lbrr:e numbersi and/or in the wake

  of OPIA initiating a criminal probe of Dixon. Id,, par. 325.

         Ultimately, Defendant Chief Farabella did not place Dixon on adminiistrative/desk duties

  after the publication of The Force Report in late 201 8, nor after it was apparent that the OPIA was

  investigating Dixon in early April of 2019, but on May 10, 2019, nine days after the .hling of the

  original Complaint in the Capps case, and a mere two days after the service o1'that Complaint. Id.,



                                                     -[
Case 1:19-cv-12002-RMB-AMD Document 67-5 Filed 11/17/20 Page 2 of 32 PageID: 940



  par. 342. In addition, as of September 74,2020, Defendant, City of          Millville, still   has Defendant

  Dixon listed as a patrolman on its website's "staff directory,"    alon65   with Colt Gibson, who, upon

  information and belief, also is no longer employed by the Millville Poli,ce Department and

  employed with a different police department. This continued failure to marLage even a website

  available to the public on the internet is reflective of the Defendarrts' overall inability to manage

  the larger problem of supervising its own police officers who com,e, into contalct v,zith members of

  the   public. Id., par. 343.

            By way of summary, as described in the Second Amendecl Complaints, the Siupervisory

  Defendants, upon information and belief, implemented and/or allowed improper policies or

  procedures to exist and/or acquiesced in the violations of their subordinates, in that they:

            (1)    knew or should have known about the frequency o1'their own departmental use of

                   force reports which were filled out by their officers, includinlg but notl limited to

                   Defendant Dixon;

            (2)    knew or should have known that their officer training and evaluation programs were

                    ineffective in stemming the tide of unconstitutional uses of excessive force by their

                   officers;

            (3)     knew or should have known that state and departnrental guidr:lines regarding the

                   use   of force were not beins adhered to:

            (4)    knew or should huu. t norjn that appropriate proceclures regarding the conduot of

                    intemal affairs investigations and officer dliscipline for the use of'exce,ssive force

                   were not being followed andlor misused to create biased outi:omes, with the

                   ultimate result that dangerous officers were being permitted t<l remain employed,




                                                     48
Case 1:19-cv-12002-RMB-AMD Document 67-5 Filed 11/17/20 Page 3 of 32 PageID: 941



                    undisciplined and unpunished, to the detriment of     rthe   public and Plaintiffs in this

                    case and in other cases;

             (5)    knew or should have known that the high frequency'of certain offrcers' (including,

                    but not limited to, Dixon) use of force reports war; evidence of a larger problem

                    which was not being addressed and/or which was being overlooked in an effont to

                    support the officers of the Millville Police Department; andlor

             (6)    knew or should have known, based on previous instances of Dixon's use of force,

                    and at least as early as the June 27,2017 incident irr the eq1gn4[ case, that Dixon

                   exhibited the propensity to use excessive force, such that he should not have been

                   permitted to remain on duty prior to the February 25,2018 incidenrl involving

                   Plaintiff Capps and the March 24,2018 incident invr:lving Joyce.

  Id., par.281.

                                        III.    LBGAL ARGIJMENT

        A.   Defendant Joseph Dixon's Motions to Dismiss, lFor Judgment on the
             Pleadings, and Alternatively For Summary Judgment As To Plaintiff
             Audra Capps (1:19-cv-12002-RMB-AMD, ECF Doc. 64) And l\s to
             Plaintiff Tanika Jovce (1:20-cv-0lll8-RMB-AMD" ECF Doc. 5i2)

                    1.   The Standards of Review.

        Defendant Dixon moves alternatively under Federal Rules of Civil Procedure 12(bX6),                l2(c),

  and 12(d) in an effort to dismiss the rather strong civil c'ase against        him It appears that Dixon
  invokes Rule l2(d) in order to attach police reports he thi.nks are faLvorable to him, butlalso so he

  can   justify attaching various Superior Court transcripts in an efforl to reimagine reality with respect

  to his own felony convictions. As discussed below, this is not helpflul to        hLis   position in this case.

        Under Federal Rule of Civil Procedure 12(b)(6), "a complaint must contain sufficient factual

  matter, accepted as true, to 'state a claim to relief that is plausible on its face."' Ashcroft v. Iqbal,


                                                      49
Case 1:19-cv-12002-RMB-AMD Document 67-5 Filed 11/17/20 Page 4 of 32 PageID: 942



  556 U.S. 662, 678 (2009) (quoting Bell Atlantic Corp. v. Twombly, 550 U.li. 544, 570 QIAT).

  "A claim    has facial plausibility when the   plaintiff pleads factual content that allours the count to

  draw the reasonable inference that the defendant is liable fior the misconduct alleged." !d. at.662.

  "[A]n unadorned, the defendant-unlawfully-harmed-me apcusation"           does not suffice to survive a

  motion to dismiss. Id. at      678. "[A] plaintiffs oblilation to provide          th.e 'grounds'       of his
  'entitle[ment] to relief requires more than labels and co{rclusions., and a forrmulaic recitatiorr of

  the elements of a cause of action    will not do." T            , 550 U.S. at 555 (quoting Papasan v.

  Allain,478 U.S. 265,286 (1986)).       See   Dixon Br. at 3. Ifioreover, argues Dixon, in reviewing          a

  plaintiffls allegations, the district court "must accept as frue all well-pled factual allegatiorls         as


  well as all reasonable inferences that can be drawn from them. ancl construe those alleeations in

  the light most favorable to the   plaintiff." Bistrian v. Levi, 696 F'.3rJ 352,   358 n.1   (lld Cft.   2012);

  see   Dixon's Br. at 3.

        As described above, the Second Amended Complaint$ in both cases contain sufFrcient faotual

  matter. It is one thing for a moving defendant to simplp say that a complerint does not allege

  enough factual matter to warrant the drawing of reasonable inferences in a         plaintifl's favor. But

  such an assertion would not apply to the Second Amended pomplainLts filed in the Ca,pps and J0yce

  actions. They are far more detailed than mere "unadornedl" pleadinlgs that just allege that an actor

  harmed    them. They demonstrate it, with video evidenceJ references to documents (mostly from

  the Defendants), and Dixon's own guilty pleas, which ar{: discussed in more detail below. And

  althoughthere are the required formulaic and required re(;itations of the elernents of the offenses

  in the various counts of the Second Amended Complaintj;, they aro bolstered and informed by                  a


  historical factual recitation of Dixon's conduct, and of hi{; supervisors' and the MPD's tolerance

  of his behavior and that of other officers. Viewing the {rllegations contained in the Capps and
Case 1:19-cv-12002-RMB-AMD Document 67-5 Filed 11/17/20 Page 5 of 32 PageID: 943



  Joyce Second Amended Complaints in a light most favorable to the Plaintiffs,             it is clear   that

  Plaintiffs vault the pleading standards under Federal Rule of Civil Procedure t2(b)(6).

      Additionally, Plaintiffs are pleased that Dixon has cited the case of Oshiverr v. LeniuFishbein"

  Sedran   & Berman,38 F.3d 1380, 1384 n. 2 (3d Cir. 1994) (citation omitted) for the proposition

  that, on a motion to dismiss the court may consider only the allegations in the c,ompllaint, and

  "matters of public record, orders, exhibits attached to the complaint and iterns appearing in the

  record of the case." See Dixon Br. at 3-4. That authority opens the door to anLexamination of the

  documents Dixon attaches      - which undercut   his legal position   - aLnd to other matl[ers the Court
  ought to consider that are not contained within the four corn()rs            of the   Second Arnended

  Complaints. See also generally Tellabs. Inc. v. Makor Issues & Rights. Ltd.. 551 lU.S. 308,322

  (2007) (court in reviewing a motion to dismiss may also consider those "docuLments incorporated

  into the complaint by rreference, and matters of which a court may take jurlicial ncltice."). In

  addition, when considening a motion to dismiss under Rute l2(b)(6), a court rmay "consider only

  the complaint, exhibits attached to the complaint, [and I matters of public record, as well             as


  undisputedly authentic documents if the complainant's claims are based uporL these documents."

  Mayer v. Belichick, 60ii F.3d 223,230 (3d Cir. 2010) (citation omitted).

     In a related vein, Dixon cites M{EhglLf. Forsyth, 472U.5. 511,52.6 (1985) to suggest that,

  "Even if the plaintiffs complaint adequately alleges the commission o{'acts that violated clearly

  established law, the defendant is entitled     to summary jrudgment if discovery fails to uncover

  evidence sufficient to create a genuine issue as to whether the defendant in faLct committed those

  acts."   See   Dixon Br. at   5.   Here, although Dixon personally has providerl no documents in

  discovery at this point, and he has provided incomplete answers to interogatories, discovery has

  commenced. No depositions have been taken. The discovery obtained t,hus far from other



                                                    51
Case 1:19-cv-12002-RMB-AMD Document 67-5 Filed 11/17/20 Page 6 of 32 PageID: 944



  Defendants, though not yet complete, is fairly revealing and has informed the content of the Second

  Amended Complaints.

          To the extent that Dixon seeks judgment on the pleadings, a motion seeking that relief,

  based on a theory that the   plaintiff failed to state a claim, is reviewed under the same standards

  that apply to a motion to dismiss under Rule 12(b)(6). Revell v. Port Auth. of         Ni\'.   &_N.J., 598

  F.3d 128, 134 (3d Cir.20l0). A district court may not grant judgment under Rule l2(c) "unless

  the movant clearly establishes that no material issue of fact remains to be resolved and that he is

  entitled to judgment as a matter of law." Jablonski v. Pan Am. Worll AtryaJs'Ilq,863'.F.2d,289,

  290 (3d Cir. i988) (internal quotation marks and citations omitrted). In reviewing a decision

  granting a Rule 12(c) motion, a court must "view the facts presented in the plearlings and the

  inferences to be drawn therefrom in the light most favorablle to the nonmoving party." Sopiety        Hill

  Civic Ass'n v. Hanis , 632 F .2d 1045, 1054 (3d Cir. 1980) (internat quotation marks and citation

  omitted), overruled on <lther qrounds blz Martin v. Wilks, 490 U.S. '755 (19S9).

      Finally, to the extent that Dixon's motion requests conversion     tc) summary   judgment, it is well

  known that such relief shall be granted   if   "the movant shows that there is no genuine dispute as to

  any material fact and the movant is entitled to judgment as a matter of law." Fe<l. R. Civ. P. 56(a).

  A fact is "material" if it will "affect the outcome of the suit under the governing law . . . ." ,Aude1sgn

  v. Liberty Lobbv. Inc." 477 U.5.242,248 (1986). A dispute is "genuine" if it could lead                  a


  "reasonable   jury [to] return a verdict for the nonmoving ;tarty." Id. When deciding the existence

  of a genuine dispute of' material fact, a court's role is not to weigh the evidence; all reasonable

  "inferences, doubts, and issues of credibility should be resolved against the moving party." Meyer

  v. Riegel Prods. Corp..,720 F.2d 303,307 n.2 (3d Cir. 1983). Flowever, a mere "scintilla of

  evidence," without more,    will not give rise to a genuine dispute for trial. Anderson, 477 tJ.S.      at




                                                      52
Case 1:19-cv-12002-RMB-AMD Document 67-5 Filed 11/17/20 Page 7 of 32 PageID: 945



  252. Summary judgment still appropriate "where the record . . . could not lead a rational trier of

  fact to find for the nonmoving party . . . ." Matsushita Elec. Indus, (lo. v. Zenith Ra<lio !)ofp., 475

  u.s. 574, 587 (1986).

      A movant seeking summary judgment "always bears the initial rresponsibility of informing the

  district court of the basis for its motion, and identifying those portions         of 'the p,leadings,
  depositions, answers to interrogatories, and admissions on file, together with the affidavits, if any,'

  which it believes demonstrate the absence of a genuine issue of material fact." Cellqllgx_Cqry. v.

  Catrett, 477 L1.5.317,323 (1986) (quoting Fed. R. Civ. P. 56(.c)). Then, "when a properly

  supported motiion for summary judgment fhas been] made, the adverse party 'must set forth specific

  facts showing that there is a genuine issue for trial."' Anderson, 47'7 U.S. at250 (quoting Fed. R.

  Civ. P. 56(e)). The non-movant's burden is rigorous: it "must point to concrete evidence in the

  record"; mere allegations, conclusions, conjecture, and speculation        will not delbat rsummary
  judgment. Orsratti v. N.J. State Police,71 F.3d 480, 484 (3d Cir. 1995); Jackson v. p4qlrerg, 594

  F.3d 210,221 (3d Cir.2010) (citing Acumed LLC v. Advanced Siurgical Servs..             Inc.,56l lr.3d

  199,228 (3d Cir. 2009)) ("[S]peculation and conjecture may not defi:at summary judlgment."). For

  the reasons der;cribed below. Dixon's motions fail under all three o1'these standards,

                 2.   Dixon Is Not Entitled to Oualified Immunit)'.

                      a.   Dixon Violated Plaintffi' Clearly Established Rights.

         The doctrine of qualified immunity shields officials from civil liability so long as their

  conduct   " 'does not violate clearly established statutory or constitutional rights of which a
  reasonable perrson would have known.' " Pearson v. Callalhan,555 )11.5.223,231 (2009) (quoting

  Harlow v. Fitzgerald,45T U.S. 800, 818 (1982).          A   cllearly established right is one that is

  "sufficiently cllear that every reasonable official would have understood that what he is doing



                                                    53
Case 1:19-cv-12002-RMB-AMD Document 67-5 Filed 11/17/20 Page 8 of 32 PageID: 946



  violates that right." Reichle v. Howards, 132 S.Ct. 2088, 2093 (2012) (internal quotatiion marks

  and alteration omitted). While    it is the case that "clearly established law" should not     bre   defined

  "at a high level of generality, White v. Pauly, 137 S.Ct. 548,552 (2017) (citing l\shcroft v. al-

  Kidd,563 U.S. 131,742 (2011)), the Supreme Court has also said: "We do not rrequire a case

  directly on point, but existing precedent must have placed the statutory or constitutional question

  beyond debate." al-Kidd, 563 U.S. at 74. Put simply, qualified immunity protects "all but the

  plainly incompetent or those who knowingly violate the law." Malley v. Briggs, 475 U.S, 335,341

  (1986). With all respect, Dixon would seem to fit within either of these exceptions that would

  remove him from the friendly confines of qualified immunity.

         Importantly, the U.S. Supreme Court has rejected the idea that "an official action is

  protected by qualified immunity unless the very action in question has previously been held

  unlawful." Andersonv. Creighton,483 U.S. 635,640 (1987).             Insrtead, the crux   of the qualified

  immunity test is whether officers have "fair notice" that they are ac,ting unconstitutionally. Hope

  v. Pelzer, 536 U.S. 730,739 (2002). Dixon cites City of Escondi:lq_y. Ernmons, 139 S.Ct. 500

  (2019), but the case is u.navailing to him, as the authorities cited therein bolster Plaintiffs' position

  on qualified immunity. The Escondido Court cites to and distinguishes Gravelet-Blondin v.

  Shelton, 7281?3d 1086, 1093 (9th Cir. 2013), which dlescribed a right to be "free from the

  application of non-trivial force for engaging in mere pasrsive resistance." 'Ihat is precisely the

  concept that Pllaintiff Capps alleges in her Second Amended Complaint, before she was subjected

  to Dixon's UFC-style whirling headlock takedown.

         Speaking of "takedowns," eib, of_Elcondi_dq also takes do'wn Dixon's argument that the

  constitutional right needs to be specific and clearly established, as this argument may be applied




                                                     54
Case 1:19-cv-12002-RMB-AMD Document 67-5 Filed 11/17/20 Page 9 of 32 PageID: 947



  to the Capps and Joyce actions. That is because Cit), of Escondido cites to District of_Columbiig

  v. Wesby, 138 S.Ct. 577 (2018), which instructs as follows:

          ...[W]e have stressed the need to identify a case where an officer acting under similar
          circumstances was held to have violated the Fourth Amendlment ... Whille there does not
          have to be a case directly on point, existing precedent must place the lawfulness of the
          particular [action] beyond debate ... Of course, there can be ther rare obvious case.
          where the unlawfulness of the officer's conduct is sulficiently clear even though
          existing precedent does not address similar circumstan,c€s ... But a body of relevant
          case law is usually necessary to clearly establish the answer . . .   .


  Wesbv, supra, 138 S.Ct. at 581 (internal quotation marks omitted;bracketed material by lscondidq

  Court; bold supplied). See also Brosseau v. Haugen, 543 U.S. 194,199 (2004) (noting that "in an

  obvious case ... the Graham fv. Connor,490 U.S.386 (1989) factors] can.clearly establish,the

  answer, even without a body of relevant case law.") (bracketed material added); see ialso Deorle v.

  Rutherford,2l2F.3d1272, 1286 (9th Cir.2001) (When "the defendant's conduct is so patently

  violative of the constitutional right that reasonable officials would know wiLthout guidance from

  the courts that the action was unconstitutional, closely analogousi pre-existing case law is not

  required    to show that the law is clearly established") (citation   iand internal quotation marks

  omitted).

         Dixon's misconduct was so "rare" and "obvious" that he was successfully prosecuted by

  OPIA to a standard "beyond a reasonable doubt" as to the assaulti.ve conduct Flaintiffs allege in

  their Second Amended Complaints. A case involving a police officer's guiilty pleas to offenses

  committed against the parties bringing suit under 42 U.S.C. section 1983 is alrno'st never seen in

  the state of nature. Indeed, Dixon's misconduct presentecl such a "rare" andl "obvious case" that

  he folded   ... quickly. He pled guilty less than three months after receiving a target letter from

  OPIA. Anyone with extensive experience in       state courl criminal clefense knows that   in the real




                                                   55
Case 1:19-cv-12002-RMB-AMD Document 67-5 Filed 11/17/20 Page 10 of 32 PageID: 948



   world criminal defendants simply do not plead guilty that quickly. His quick                        itulation says

   somethins.

          Dixon complicates matters by inventing what he thinks is Plaintiff Capps' position on the

  clearly establir;hed right at play here in an attempt to deny liability:

          ... Applying                                            it is clear that plainti
                            these principles to the instant matter,                                  Capps has not
          met and cannot meet, under the particularized circumstances of this                           the threshold
          showinLg of a deprivation of a 'clearly established' constitutional right. plai              iff s argument
          appears to be that she had a constitutional right that officer Dixon could no               effect an arrest
          with a take-down maneuver, to overcome her resistance, in these circu                         tances. This
          claim rloes not represent a clearly established constitutional violation,                  and under the
          supreme court's prevailing analysis, officer Dixon is entitled to qualified                immunity.

  Dixon Br. at 7 (emphasis added). This straw man argument, which Dixon attempts                       knock down,

  fails to do justice to the video evidence referred to in the Second Amended Com                     int. It is as if
  Dixon is briefing someone else's case, not the case before this Court.

          In addition, it cannot be said that Dixon had no notice that his use of ove                    ming force

  would violate   ia   "clearly established right." The late Chief Judge Simandle, in                ying qualified

  immunity to certain deftndants in Castellani v. Cit), of Atlantic Cily., Civil Acti                  No. 1:13-cv-

  05848-JBS-A\4D (D.N.J. Julv 21. 2017\" which the other Defendants in these                           rely upon in

  their motions, cited a number of cases, including Hanks v. Rogeni, 853 F.3d                   73   , J47 (Stt', Cir.

  2017) ("[C]learly established law fin February 2013) demonstrated that an o                         r violates   the

  Fourth Amendment         if   h.e   abruptly resorts to overwhelming physica.l force rather            continuing

  verbal negotiations with an individual who poses no immediate threat or flight ri                  , who engages

  in, at most,   pzrssive resistance, and whom the              officer stopped for a mi:nor         ic violation.")

  (bracketed material by the Castellani court) and Champion v. Outlook Nershville. Inc., 380 F.3d

  893, 903 (6th <Jir. 2004)           ("[I]t is also clearly   established that putting sulbstantia] or significant

  pressure on a suspect's back while that suspect is in a face-down prone positiLon afterlbeing subdued




                                                               56
Case 1:19-cv-12002-RMB-AMD Document 67-5 Filed 11/17/20 Page 11 of 32 PageID: 949



   and/or incapacitated constitutes excessive force."). See also generall)' Goodwi4 v. Citv of

   Painesville, 781 F.3d 314,328 (6th Cir. 2015) (affirming denialof summary judgmont on excessive

   force claim where, in 2010, "Mr. Nall had a clearly established constitutional right not to be tasered

   when he was at most offering passive resistance").5

           Jackson v. Tellado, 236 F. Supp.3d 636 (E.D.N .Y. 2017) is further instructive. There, the

  district court granted in part and denied in part defense motions for judgment as a gnatter of law

  and/or for a new trial under Federal Rules of Civil Procedure 50 and 59. Id. at 642 alnd n.2. After

  a seven-day      trial in   a case   involving   a   police melee at the home of an off-duty police c,fficer, id. at

  642, 643, the jury awarded plaintiff $12,500,000 in compensatory damages and varlious amounts

  of punitive darnages against the various officers in a total amount of $2,675,000. Id, at 642 and

  n.1. Jackson      ir; a   fairly lengthy opinion, in no small measure because the decision deals with post-

  trial motions, several different issues, a large verdict, and multiple defendants. But the opinion

  refers to sevenal cases that bear mentioning here. See id. at 663-664 (citing, inter alia, O'Hara v.

  Cit)' of New York, 570 Fed. App'x. 21,23-24 (2d Cir. 2014) (surrrmary order) (conc;luding that,

  where offrcers were arresting plaintiff for a "relatively minor matter," no reasonable officer ...

  could have thought that the law authorized him repeatedly to punch an unarmed, non-menacing

   17-year-old in effecting an arrest")(seg Exhibit             l);   see 4!gg, Davis   v. Clifford, 825 F.3d 1131, 1137




  s   It
       also should be noted that members of the Supreme Court have recognized that qualilied
   immunity represents a departure from the customary approach to interpreting statutes. See aglgt
   v. Abbasi, 137 S.Ct. 1843, 1871 (2017) (Thomas, J., concurring in part and concurring in the
  judgment) ("lrr further elaborating the doctrine of qualified immunity ... we have dirrerged from
  the historical inquiry mandated by the statute."); Crawford-El v. Britton,523 U.S. 574., 6l I (1998)
   (Scalia, J., diss;enting) ("[O]ur treatment of qualified immunity under 42 U.S.C. sec. 1983 has not
  purported to brs faithful to the common-law immunities that existeclwhen sec. 1983 vvas enacted,
  and that the statute presumably intended to subsume."); VJa!!_y{ole, 504 U.S. 158, 170 (1992)
  (Kennedy, J., concurring) ("In the context of qualified immunity ... we have di.''erged t,r a
  substantial desree from the historical standards.")

                                                                57
Case 1:19-cv-12002-RMB-AMD Document 67-5 Filed 11/17/20 Page 12 of 32 PageID: 950



   (lOth Cir. 2011t)   ("[I]t is ... clearly established law that the use of clisproportionatB force to arrest

   an individual ,who has not committed a serious crime and who poses no threat to {rerself or others

   constitutes excessive force.")). And with respect to the protestations and alleged rierbal disrespect




   is clearly established in the context of verbal objections to police actions. See           !{   at 661 (citing,

   inter alia, Lusrtig v. Mondeau, 211 Fed. App'x. 364,371-72 (6tn Cir. 2006) (finding that passive

  resistance and yelling while detained did not          justify arm twisting   and   jerking tha[ caused injury,

  and thus amounted to a clearly established constitutional violation)(see Exhibit              ?);   Meredith v.

  Erath, 342F.3d 1057, 1061 19th Cir. 2003) (finding clearly established violation when an agent

  grabbed a woman by her arms, forcibly threw her to the ground, and" twisting her arfms, handcuffed

  her, after she "'loudly asked several times to see a search warrant"); Aldrich v. Ci

  2016 WL 6084570 (S.D. Ohio 2016) (stating that "[a] simple refusal by an unthreatp nlng suspect

  to comply with an officer's commands does not warrant the use of s;ignificant force") (see Exhibit

  3).

        The district court in Jackson also made mention that courts in the Eastern District of New York

  have observed that when       a   jury   has awarded punitive damages, an assertion of qualifie,d immunity

  "seem[s] espeoially hollow." Jackson, 236F. Supp.3d at672 n. 33 (oiting Harewood v. Brathwaite,

  64 F. Supp.3d 384,401 (E.D.N.Y.2014), appeal withdrawn (April 2,2015) (quoting Adedeji v.

  Hoder, 935 F. Supp.2d 557,571(E.D.N.Y. 2013)). "The jury havirrg found that [the clefendant's]

  conduct was malicious or wanton cuts deeply against [the defendant's] argument that the Court

  should find hitn immune on the ground that he acted in [an] objectively reasonable rnanner." Id.

  See also Robertson      v. Sullivan,0T-CV-1416,2010 WL 1930658, at *4 (E.D.N.Y. 2010) ("The

  jury having found that each defendant deserved to be punished for engaging in such behavior, it is



                                                          58
Case 1:19-cv-12002-RMB-AMD Document 67-5 Filed 11/17/20 Page 13 of 32 PageID: 951



   difficult to fathom the defendants' post-verdict claim that [the Court] should find thern immune on

   the ground that fthey] acted in an objectively reasonable manner." ...) (bracketed rnaterrial in

   original)(see lixhibit    4). While a jury has not yet awarded punitive damages in thes;e cases,        the

   analogy is instructive to the uncontroverted facts of the case known thus           far. Dixon tras aLlready

   been punished by being prosecuted and convicted by the State of New Jersey for the co.nrluct aimed

  at Plaintiffs in these cases. Dixon admitted under oath that his conduct was reckless. He admitted

  that he used e><cessive force as to both Plaintiffs. He has two felorLy convictions for rthLird-degree

  aggravated assault. See generally by elAlegy Leang v. Jerse)'        Cilylld-pl ldUg, 198 NI.J. 557,591

  (2009) ("A petson is suhject to liability for the common law tort of assault if: "(a) he acts intending

  to   cause a harmful      or offensive contact with the person of the other or a third person, or         an

  imminent apprehension of such a contact, and (b) the other              ris   thereby put   in such imminent

  apprehension     ... The tort of battery    rests upon a nonconsensual touching" (citatiorrs omitted).

  Since the Stat,s has seen      fit to punish him for his conduct, to which he quickly pleaded guilty

  without so much     as   putting up a fight in criminal court, it is similarly difficult to fathomLhow Dixon

  should be founLd immune on the basis that he somehow acted in an obiectively reasonable nlanner

  as to   Plaintiffs Capps arrd Joyce.

       Dixon, in attempting to redefine his conduct as involving a mere "takedown" in an effort to

  feed a false nanative, refers to the use of'force necessary to overcome a subject's physical

  resistance, and the examples of the five recognized "takedown techniques" that are expressly

  authorized for officers to subdue resisting suspects. See Dixon Elr. at 8. 'fhe problem lis, ho'wever,

  that the MVR footage reveals that Dixon did something quite separate and apart from those

  recognized takedown techniques. Simply put, qualified immunity was not meant to protect the




                                                        59
Case 1:19-cv-12002-RMB-AMD Document 67-5 Filed 11/17/20 Page 14 of 32 PageID: 952



   likes of former officer Joseph Dixon. His request that the doctrine be applied to hi               without

   any arguable merit.

                         b.   Dixon lgnores the " Heck Doctrine"

             Dixon makes a remarkable assertion. He claims that his         "...   nesotiated plea agreement

   involving guilty pleas to reckless conduct during anests of Capps and Joyce                 not eliminate

   Dixon's qualified immunity defenses." See Dixon Br. at             i0.    What is mi      ng is anything

  resembling a citation to support this rather extraordinary proposition. Id. And whi e not providing

  any case law whatsoever in which a federal court granted qualified immunity to               police officer

  convicted of flolonies regarding the exact same conduct sued upon by his victi               Dixon argues

  that:

             Plaintillf has proffered no evidence, authority, or legal precedent, to prove that one who is
             lawfully resisting an arrest, that is based on probable cause, has a right be free from a
             law enlforcement officer's takedown maneuver to apply hanrJcuffs and e          uate an arrest.
             Similar:lv. Plaintiff has not shown evidence that a law enforcement offi        would clearly
             believe, that his conduct in usins a takedown malleuver. lastine two          nds, to amest a
             resistinLg suspect, was unlawful or a violation of clearly establi               statutory or
             constitutional rights.

  See     Dixon Br. at 7-8. Dixon makes a very similar argument in his brief in suppo         of his motions

  in the Joyce case. See Dixon Br. in Joyce case, at 6,7. He seems to suggest that            act of resisting

  arrest, or   of being convicted of it in municipal court for that matter, would nulli         an excesslve

  force claim. The argument emerges as misplaced when one co.nsiders the                     horities on the

  viability of excessive force claims in the context of probable       ciause   or resisting rrest scenarios.

  See Holmes      v, Cushne{, Civil Action No. l0-5384, at *9 (D.N.J. Dec. 19,2012) (Rodriguez, J.)

  (finding excessive force claim not precluded despite resisting arrest conviction) (sqi Exhibit 5)

  (citing Garrison v. Porch,376 Fed. App'x.274,277-78 (3d Cir. 2010) (seg E hibit 6) (citing

  Nelson v. Jashurek, 109 F.3d 142, 146 (3d Cir. 1997) ("[A] reasonable juror,                 nsidering the



                                                       60
Case 1:19-cv-12002-RMB-AMD Document 67-5 Filed 11/17/20 Page 15 of 32 PageID: 953



   totality of the circumstances, could find that the arrestee resisted arrest, but was dtill subiected to

   an unreasonably excessive level of force by the police     officer in response.")).

          Dixon's argument is further misplaced when one considers that this Court r$jected        a   similar

  argument. In Davis v. Egg Harbor Twp., Civil No. 14-4213 (D.N.J. June 5, 2017) (Bumb, J.) (see

  Exhibit 7), this Court granted in part and denied in part       a   motion for summary jud[ment in a case

  arising from a traffic stop, where plaintiff pled guilty to a fourth degree charge of 'fobsitructing the

  administration of law"     -   more serious than the charges leveled against either dqdra Capps or

  Tanika Joyce here   -   and where plaintiff was required to make factual admissions ttpat he refused

  to get out of his vehicle or roll down his window when asked to do so by police. $o slip op. at2,

   10. Unlike in Dixon's case where the state court denied the requested civil reservation, plaintiff        s


  civil reservation in DAytq was granted, id. at 10, as was Plaintiff Capps's civil reservation in

  Millville Municipal Court.

          Pertinent to the Plaintiffs' cases here, this Court in Davis analyzed Heck v. Hurqphlgy, 512

  U.5.477 (1994). The applicable theory is known         as the   "Hsck Docrtrine":

                  The Hec[ Doctrine precludes a plaintiff from pursuing a civil claim under 42 U.S.C.
                  $ 1983 that would directly contradict a previous holding in criminal court. Hgqki.
                   Humphrey. 512 U.S. 477 (1994). Recognizing that "civil tort actions are not
                   appropriate vehicles for challenging the validity of outstandirag criminal
                  judgments," the Supreme Court in Heck held that if "a judgment in flavor of the
                  plaintiff would necessarily imply the invalidity of his conviction . . , [the] complaint
                   must be dismissed." Id. at 485-87.

                  Nevertheless, Fourth Amendment claims under $ 1983, such as claims of excessive
                  force and unreasonable search and seizure, do not automatically "demonstrate the
                  invalidity of [an] outstanding criminal judgment." ld. at 487. Seei also Gibsga_fl
                  Superintendent of N.J. Dep't of Law & Pub. Safg1y Division of State Police, 411
                  F.3d 427 ,449 (3d Cir. 2005) (holding that the courrt should use a fact-based inquiry
                  to determine if a particular Fourth Amendment clairnrwould necessarily unclermine
                  a plaintilf s outstandinl; conviction, based on footnotr: seven of Hec,k), gJglfglgd_A!
                  other grounds b]' Dlqug_y.Xew Jersey State Policq, 603 F.3d l{}1, 188 (3d Cir.




                                                    61
Case 1:19-cv-12002-RMB-AMD Document 67-5 Filed 11/17/20 Page 16 of 32 PageID: 954
                                                                                                   l


                                                                                                   l




                           2O1O); Flood   v. Schaefer,367 F. App'x 315, 319 (3d Cir. 2010)6 ftdldirrg that Heck
                           doctrine did not preclude a $ 1983 action because "it [was] analytically possible for
                            [the plaintiff] to claim that [the defendants] subjrected him to unconstitutional
                           conditions even if a statement he made during the same time period was
                           voluntary"). In the context of excessive force, this is because "law enforcement
                           officers can effectuate a lawful arrest in an unlawful manner." Suarez v. City of
                           Bayonne,566 F. App'x 181, 185 (3d Cir.2014)7 (internal alterations and quotation
                           marks omitted); see also Lora Pena v. F.B.l. , 529 F.3id 503, 505-5Cf6 (3d Cir. 2008)
                           ("We are not suggesting that fthe plaintiffl will be rable to recover damages, only
                           that the rationale of Heck does not present an absolute bar to his [exce,ssive force]
                           claim."). Likewise, in the context of illegal searches under $ 1983, such a search
                           may not necessarily invalidate a conviction due to "doctrines like iindependent
                           source and inevitable discovery, . . . and especially hrarmless effor." Heck,5l2 U.S.
                           at 487 n.7.

                           Plaintiff accepted a plea agreement for "the fourth degree crime oIobstructing the
                           administration of law." ... A person commits this offense when they obstruct "a
                           public servant from lawfully performing an official function." N.JS$. $ 2C:29-
                           1(a). This guilty plea required him to make the factual admissionr; that he refused
                             *" out of his vehicle and roll down his window when asked by police to do so.
                           ::
                           Consider:ing Heck's application to the remaining viable causes of action, the Heck
                           doctrine does not bar Plaintiffs claim fcrr excess.ive firrce. Lil,le inL Ngllqry
                           Jashurek, Plaintiffs argument is that Deferrdants could have "effectual.ed a lawful
                           arrest in an unlawful manner," by way of excessive force. 109 F.3d 142, 145 (3d
                           Cir. 1997). Here. Plairrtiff conceded in his plea ilgreemerrt that he resisted arrest.
                           However" he contends that the amount of force used to secure his_egqS!_yrAS
                           nevertheless excessive. Id. at 145. These are not irncompartible occurrerlc_ep_andlbe.
                           Heck doatrine therefore does not preclude Plaintiiff s cause of actirtn fQl_gxgglllvg
                           force.

  Davis, slip op. at l5-17 (emphasis added; footnotes omitted). Just as Plaintiffs Capps and Joyce

  made guilty pleas in municipal court (the first subject to a          civil rese:rvatirln, latter other not), they

  both maintain that, regardless of the outconre of their court             chLarg;es,   the amount of'force used

  against them was nevertheless excessive.




  u
      See   Exhibit   8.
  ?
      See   Exhibit   9.

                                                            62
Case 1:19-cv-12002-RMB-AMD Document 67-5 Filed 11/17/20 Page 17 of 32 PageID: 955




                       c.   Dixon Misapplies Cases Involving a
                            C r i mi nal D efe ndant' s A s s er t i o n of S e lf- D efe,ns e.


           Dixon cites to various state court decisions in a footnote in his brief regarrding a police

  officer's justification for using force. Dixon writes:

           ...  See, e.g., State v. Moriart)2, 133 N.J. super. 563 (App. Div. 1975), reciting long-
           established, deeply rooted legal principles, at p. 573: It is recognizedthat"a private citizen
           may not use force to resist anest by one he knows or has good reason to believe is an
           authorized police officer engaged in the performance of his iluties, whether or not the arrest
           is illegal under the circumstances obtaining." State v. Koonce, 89 N.J. Super.169, 184
           (App. Div. 1965). The duty imposed on the citizen to submit also obtains when the restraint
           by the police officer is for any lawful purpose. State v. Mullvihill, supra. If, however, the
           citizen resists, the officer is not only justified in btrt has the duty of employing, such force
           as is reasonably necessary to overcome the resistance and accomplish the arrest.

  See   Dixon Br. at l0 n. 10 (bold in original). He makes a similar argument in his motion brief in

  the Joyce case. See Dixon Br. in Joyce, at7-8. An actual reading of these case reveals that these

  concepts have no application to the civil cases brought by Plaintillfs Capps and Joyrte. And an

  actual reading of these cases reveals some further flaws                      in Dixon's analysis. Ivlgfiglly   dealt

  fundamentally with whether a criminal defendant could raise "self-defense"; it was not a civil case.

  Of note as well is the phrase that an officer's duty is to "use such forr:e as is reasonably necessary."

  Plaintiffs' basic allegation as to Dixon is that he clearly did not employ that reasonatrle quantum

  of force, but instead went over the top. He even admitted to doing so in open court and under oath.

           Additionally" it cannot be determined which Mulvihill decision Dixon is referring to in his

  brief because the case name is not connected to a citation. What can be discerned fiom the

  Appellate Division's decision is that the court concluded that the tr:ial court erred in rleclining to

  charge the   jury on the elements of self-defense. State v. Mulvihill,                 105 N.J. Super. 45E,462 (App.

  Div. 1969). The court further stated, inlq alia, that the jury could have found, if charged with the

  issue, that the police o,fficer's actions constituted excessive force which were not reasonably


                                                              63
Case 1:19-cv-12002-RMB-AMD Document 67-5 Filed 11/17/20 Page 18 of 32 PageID: 956

                                                                                             I




   necessary for an o1ficer attempting to detain an uncooperative suspect during an i4vestigation of a

   violation of a municipal ordinance, and that defendant, on the basis of such conduct, reasonably

   feared serious bodiily harm unless he defended himself by striking the         officer. Id. The Appellate

   Division went on to state that, "It is settled that, even in the course of making an arrest, a police

   officer is not justi{ied in using excessive force, and may be accountable for the wanlon abuse of

   discretion in determining the amount of force reasonably necessary for that purpose." Id. Dixon's

  partial out-of-context citation to this Mulvihill decision, if this is r,l'hat he intended, is not exactly

  helpful to his argument. Nor was the state Supreme Court's opinion in State v. Mulvihill, 57 N.J.

   151 (1970), which unanimously affirmed the Appellate Division o,pinion below, which reversed

  the defendant's conviction and remanded for a new       trial.   I{   at 160. Once again, Dixon's argument

  misses the mark.

                      d.   l)ixon Does Not Assist His Case By Trying to
                           Reimagine the Reality of His Crimi,nal Convlctions.

          Dixon also makes the argument, citing the plea hearing and sentencing transoripts in his

  criminal case, that the powerful state agency known as OPIA was out to "get" him, anclthat he had

  no choice but to plead guilty in order to assure his freedom. See Dixon Br. at 10. The conspiracy

  theory -- propounded after the fact by a litigant who falsely did not check the "suspect injured"

  box on the February 25,2018 use of force form, when he was clearly on notice to the contrary.

  Indeed, as Dixon wrote in his report, Plaintiff Capps began to limp and cry, and she apparently

  told her husband, Plaintiff Gibson, when he arrived at the MPD, "We need to go to the hospital,"

  among other clear complaints about not being able to breathe and olf having a broken rib, made on

  the MVR recording. Comgrre Millville/000003 and 000009, attachrld as exhibits to DiLxon's brief.

          Nevertheless, Dixon asks for lairness:




                                                     64
Case 1:19-cv-12002-RMB-AMD Document 67-5 Filed 11/17/20 Page 19 of 32 PageID: 957



           .. ' There has been no fair, plenary hearing or adjudication of any of the claims against
          Dixon raised in this civil litigation, and Dixon is entitled, in the context of this litigition,
          to an objective analysis and determination, by this Court, rtf the particular relevant facts
          and circumstances in issue. If and when necessary, Dixon will apply to this (lourt for an
          order formally decreeing that Dixon's guilty plea be deemed inadmissible in this litigation,
          as Dixon, in this forum, should be afforded a level playing field to assert his defenses, in
          the interests ofjustice and fairness.

  Id. at l0-l   I   (emphasis added). There is no citation to any authority for this sweeping proposition.

  Moreover, he asks for "level playing field" in the "interests ofjustice and fairness." Once again,

  Dixon's Brief in Joyce adopts a similar argument in                 anL   effort to run away from his criminal

  convictions. See Dixon Br. in Joyce case, at 8-9. Absent any                 legalL   support for these aspirational

  concepts, Dixon has no basis to ask for a "level playing             field" or firr'Justice and fairness" when

  he afforded no such thiings to Barry Cottman, to Audra Capps, or to Tanika Joyce. Instead, he

  inflicted injuries with impunity, and for him to ask for a level playing freld in the face of his

  criminal convictions is wholly without merit.

          That aside, even if this issue could be the subject ofla future motion, that does rrot help him

  here on his motion to dismiss, motion for judgment on the pleadings, or motion for summary

  judgment      - whatever it is that he is presently filing. It is important to point out that, as to Dixon's
  two felony third-degree aggravated assault convictions              as   to Plaintiffs Capps and Joyce, there are

  certain things Dixon did not do. He did not go to          trial.   He pleaded guilty before indictment. His

  lawyer filed no motions challenging the admissibility of certain evidLence. He did not file a motion

  to dismiss. He did not file an appeal of his conviction to the Superior Court, Appellate Division.

  He did not file a motion to withdraw his guilty plea either before or after sentencing under State

  v. Slater, 198 N.J. l4:, (2009) He did nc,t file a motion for post-conviction relief, alleging

  ineffective assistance o1'counsel. Anclhe has not claimed that his lawyer forced him to take                  a   plea

  deal over his objection.




                                                        65
Case 1:19-cv-12002-RMB-AMD Document 67-5 Filed 11/17/20 Page 20 of 32 PageID: 958



            The plea hearing transcript, attached to Dixon's brief as Exhibit   "D," rather re,,'eals that he

   was represented by competent counsel from a very influential law             firm. Id., I ll20ll9    plea

  transcript, at 3: l0- 13. The transcript further reveals that Dixon gav() swom testimony in court and

  agreed to the terms of the plea deal, agreed to a lifetime forfeiture of office, and waived hiis right

  to presentation of his case to the Grand Jury, and understood the probable loss of tris "pension

  rights." Id.,3:22-4:15, li:5, 5:6-7:17,7:19-8:17. He further stated on the record that he was

  satisfied with the services of his attornev. Id. at 8: 17 -19.

            When asked fol a factual basis for his guilty plea to committing third-degree aggravated

  assault as to Capps on lrebruary 25,2018, Dixon testified under oath as follows:

                     ... Q. And during that arrest did you   agree that you recklessly causecl signLificant
                    bodily irrjury to her?
                    A.   Yes,
                    O. In fagL she suff'ered broken ribs in the course of that arrest: correct']
                    A. Yes.
                    Q. And would you agree that you were - yqu used ex,cessive force during the course
                    of that arrest? In other words, you could ha've used less force than you used in order
                    to accomplish the arrest; correct?
                    A. Yes.

  Id. at   10:1-111 (emphasis   added). It is worth remembering that Dixon argues in his Statement of

  Material Facts that "the cause, nature and extent of Capps' injury claims are disputed.'' See_Dixon

  Stmt, of Material Facts, par. 18. Such an assertion is plainly undercut by the record made in open

  court.

            WhenL asked   for a factual basis for his guilty plea to committing third-degree aggravated

  assault as to.foyce on Marrch 24,2018, Dixon testified under oath as follows:

                .. , Q.And you would agree that in the course of that an'est that you g:cklessly caused
               silgnificant bodily injury to her?
               A. Yes.
               Q. And     durling that arrest you took her to the ground; correct?
               A. Yes.
               Q. And you used pepper        spray on her?
Case 1:19-cv-12002-RMB-AMD Document 67-5 Filed 11/17/20 Page 21 of 32 PageID: 959



               A.    Yes.
               Q. And would you agree that you used more force during the arrest than was necessary
               under the circumstances?
               A.   Yes.
                                                       **rfi
          CROISS-EXMINATION BY MR. UZDAVINIS:
               Q. Just to be clear with respect to both counts one and counts - I'm s,olry, counts
               one and count two. In acting recklessly with regard to both counts, VpgdidSq uldgl
               circumstances manifesting extreme indifference to thLe value of hunlan lif'e as stated
               in the accusation you're pleading quilty to?
                    A.   Yes.
                    Q. And you - uh, you also acknowledged by pleading guilty to this accr.rsation with
                    respect, once again, to both counts one and two irLvolving victims identified by
                    initials A.C. and T.J. respectively that in effectuatinq those anests yotfddjUdeed
                    use excessive force. meaning specificallv force that was in excesS ollhat which
                    would have been reasonably necessarv to effectuate that - those anesEl?
                    A. Yes ...
  Id. at I l:7 -12:":18 (emphasis added). Following this colloquy, the Superior Court Judge found that

  Dixon "knowingly, voluntarily, intelligently" waived his right to a Grand Jury presentation and

  hisrighttotrial. Id. at 13:1-3. Hemadea"finding"thattherewasafactualbasisastobothcounts

  "in terms of the reckless indifference standard." Id. at 13: 10- 1 5.

         The sentencing and motion transcript of January 17,2020 is similarly unhelpful to Dixon's

  position.   See   Exhibit "F" to Dixon brief. It reveals that Dixon atte:mpted to conditionLhis plea on

  the entry of a civil reservation, but the State would not agree to      it.   Id. at 4:15-17. 'l'hus, Dixon

  knew what he was getting into when he agreed to the plea. Yet withL regard to sentencing, only his

  lawyer described Dixon as being "remorseful about what happened          aLnd   he, by virtue of these   guilty

  pleas, is accepting responsibility for what he   did." Id. at 9:6-8. This is quite a contrast to Dixon's

  position in the present civil cases, in which he attempts to undercut his guilty pleas, shows no

  remorse, and is doing everything possible to deny responsibility forwhat he did to Flaintiffs Capps

  and Joyce. Indeed, his former colleague, Defendant Orndorf, suggests that Dixon pled guilty to

  something he did not do, which will be discussed further infra.



                                                      67
Case 1:19-cv-12002-RMB-AMD Document 67-5 Filed 11/17/20 Page 22 of 32 PageID: 960



            Even cities with major liability issues can sometimes say that they are                        , in a manner

   of speaking. See Article, June 25, 2020, Philadelphia Inquirer, "Philly Poli                           Commissioner

  Danielle Outlaw, Mayor Jim Kenney Apologize for Teargassing                                of    P      ters on 676,"

  hljps:lmuvv,i.ngurrcr,-c-em1n-e-y.slp-h-ilpd-p-lphia*rste"qts:6-7-6:l_e..a-rg.a-s_m?Jo[:jiLn-:            ::-d-an-is-ll"p--


  outlaw-2-0-2-00625.h.1d;8 see also Article, CNN, August 22,2020, "New Mexico                            ity to pay $6.5

  million to the family of a man who died in                                                       poli         custody,"

  https://www.cnn.com/2Q20l08/22l_Ut/las-cruc_e_s--p_olice-office_-r--_settle:                             .h1g[ (officer

  charged with second-degree murder and fired by police department in chokeho                             case resultins

  from traffic stop).e The failure to accept responsibility, and the failur:e to accept rea ity, are striking

  here. Dixon apparently can accept neither.

            At sentencing, the State took the position that during his relatively brief                tflme as a police

  officer Dixon had a routine practice of using force during the courser of arrests. !!=] 10: 10- 14. "So

  much so," said the deputy attorney general, o'that our review resulted in a decisiofr to potentially

  charge and indict him with official misconduct, a pattern                     of olficial miscon{uct,        additional

  aggravated assault charges, tampering with public records for not acaurately descriping everything

  that occuned during those arrests." Id. 10:14-19. The plea agreement, the St{te argued, was

  "generous," considering that Dixon was facing,                  if   convicted, a mLandatory minifnurn period in

  prison before parole of at least ten years. Id,10:20-24. I'his is not reflective of tfre OPIA out to

  "get" Dixon, such that a court should re-examine his plea agreemenll. Rather, it is {ellective of the

  fact that Dixon put himself in this position by ruining the lives of others.




  8
        Exhibit 10.
      See

  ' See Exhibit I 1.
                                                             68
Case 1:19-cv-12002-RMB-AMD Document 67-5 Filed 11/17/20 Page 23 of 32 PageID: 961



           Indeed, the sentencing court recognized that the Plaintiffs "sustained injuries. No matter

   what sentence the Court imposes, it will not be sufficient for them. It never           is." Id.   att   17:l-3. In

   discussing the   civil reservation issue, the sentencing court notecl that Dixon "admitted to his

   responsibility" on the two counts to which he pleaded guilty. Id. at l9:7-8. The court did discuss

   Dixon's sentencing exposure, and the "Hobson's choice" he faced. Id. at 18:5-21:2. Yet this is

  no different than the "Hobson's choice" faced by every criminal defendant in state court who, by

  his own conduct, exposes himself to serious felony charges, particularly where the abuse of one's

  public office is alleged. But the court found no financial impact to Dixon, and deniecl the motion

  for a civil reservation uiithout prejudice. Id. aL20:20-21:17.

       Importantly, the senLtencing court's denial of the civil reservation can and should be viewed as

  attempting to afford the Plaintiffs a remedy:       "... That civil litigaticln   can continue to go forward.

  That's probably the only thing that will make the victimrs          - it will never make them whole, but
  that's the only remedy t.hat they have at this point in time and I'm not gonna put any c,f this as a -

  as an impediment in   their way right now." Id. at21:l l-16, Indeed, it certainly cannot be said that

  the criminal litigation could make the Plaintiffs    whole. This is particularly true when one considers

  that the sentencing courl entered a suspended sentence on a defendant who inflicted such serious

  iniuries. Id. at 26: lI-12.   27   :4-5. 20-21.t0




  10
    As an aside, the Superior Court Judge at Dixon's sentencing den.ied Dixon's motion for a civil
  reservation. The Municipal Court Judge entered a civil reservation -_ which is routinel'y granted in
  municipal court -- on Plraintiff Capps's convictions for resir;ting arres;t and DWI. Civil reservations
  in Superior Court and in Municipal Court are subject to different standards under New Jersey's
  Rules of Court. See SIale_y,laResga, 267 N"J.Super. 4l1,421, (App.Div.1993) (finding that the
  standard applicable to a. determination whether to grant a request fur a civil reservati<ln under R.
  7:6-2(a)(l) is "reduced''' compared to the good cause requiremenl o1'( 3:9-2). Thus, Capps's
  municipal court convictions are not evidentiary while Dixon's Superior Court third-degree
  aggravated assault convictions very much are in play.
Case 1:19-cv-12002-RMB-AMD Document 67-5 Filed 11/17/20 Page 24 of 32 PageID: 962



                      e.   Dixon's Actions Were Not Reasonable Under the CircumstQnces.

      Dixon further uges the Court to look at the "totality of the circumstances" because Dixon, at

  the time of the February 25,2018 incident with Capps, had no knrtwledge of Capps's intentions

   and had    to make an     "immediate decision"         or a   "split-sesc'nd judgment" irL "evolving

   circumstances." See Dixon 8r.at9,10. This is essentially any appe'al to an analysis under Graham

   v. Connor,490 U.S. 386 (1989).

      Under Graham, a plaintiff has the burden of showing that the a.mount of force directed at her

   by an arresting officer was constitutionally excessive. What is "exc,3ssive" is determinLed under all

   the circumstances then confronting the arresting officer, considering the Graham factors, among

   others, namely: "[1] the severity of the crime at issue,   [2] whether the suspect poses arr immediate

   threat to the safety of the officers or others, and [3] whether he is actively resisting arrest or

   attempting to evade arrest by flight." Graham, 490 U.S. al.396.

      The Third Circuit expounded upon the Graham factors in Sharrilr v. Felsing, 128 I1.3d 810 (3d

   Cir. 1997), stating that [o]ther relevant factors include the possibility that the persons subject to

   the police action are themselves violent or dangerous, the duration of the action, whether the action

   takes place in the context of effecting an arrest, the possibility that the suspect may be armed, and

   the number of persons with whom the police officers must contend at one       time. Shanar,   128 F.3d


   at822;see also Ribot v-Camacho, Civil No. 09-5888, slip op. at *6-7 (JAP) (D.N.J.      Jurne 25,   2012)

   (cited by Defendants) (To determine whether plaintiffs' excessiver force and assault and battery

   claims can proceed past summary judgment, the court rnust first analyze the officers' conduct

   under the objective reasonableness standard) (citing, i41g1 alia, Graham and Kopec        v.'late,36l

   F.3d 772 (3d Cir. 2004) (concluding, inter alia, that genuine disputes of material fac;t existed

   whether the officers used excessive force upon plaintiffs),



                                                     70
Case 1:19-cv-12002-RMB-AMD Document 67-5 Filed 11/17/20 Page 25 of 32 PageID: 963



          An analysis of the totality of the circumstances reveals ho{v unreasonable Dixon's use of

   force truly was. When Dixon assaulted Capps by placing her in      {   headlock, throwirrg her to the

   ground and landing on top of her with his        full body weight, this was an unnecessary       ilnd

   disproportionate use of force given the resistance she offered. Di!,rn advised Capps rthat she was

   under arrest at 20:31 :08 of the MVR video and began to place hef into handcuffs. At 20:31 :08,

   Capps began to     pull away from Dixon, which continues until      110:31:16.   At   20:31:16, Dixon

  grabbed Capps around the neck with his left arm and initiated the il.eadlock. Dixon then escalated

  the force by throwing Capps to the ground, flipping her over his left hip and taking her to the

  ground and landing his body on top of      her. At20:31:19, Orndfrf began to assist Dixon with
  placing Mrs. Capps custody. At20:37:32, Capps was secured in h$Lndcuffs.

          But before Dixon threw Capps to the ground, Capps had olfered merely passiive physical

  resistance. For instance, she Capps had not:

                i.     Atternpted to disarm Officer Dixon or Officer Orrndorf;

               ii.     Assaulted Officer Dixon or Officer Orrrdorf;

               iii.    Aggr:essively confronted Officer Dixon or Officer Orndorf in a figlrting

                       stance;

               iv.     Committed a violent crime:

               v.      Atternpted to flee after committing a crime;

               vi.    Armed herself or attempted to do so; or

              vii.    Assaulted or attempted to assault anyone in the g;eneral proximity.

          Indeed, Capps did not offer any aggressive resistance. Nor did she display any

  precipitating actions that necessitated the disproportionate physical force used against her. Since

  Capps was not engaged in any conduct that necessitated such overwhelming force, the force       Dixon



                                                    77
Case 1:19-cv-12002-RMB-AMD Document 67-5 Filed 11/17/20 Page 26 of 32 PageID: 964



   used was not necessary., was not proportionate to the resistance she offered, and   it was greater than

   that required to compelher compliance.

          When Dixon initiated force Q0:31:16 of the MVR vi

   grabbing Capps by the neck/head area, which is an area of the

   injury. As set forth in the Second Amended Complaints, police

  areas of the body are more vulnerable to   injury than others.

      After Dixon had Capps in a headlock, he then escalated the fi

  and landing his body on top of her body with the added weight o

  made little   (if any) effort to grab Capps by the arrns or by the
  resistance, which was her pulling away from his grasp. Instead, he

  and throwing maneuver that was unnecessary and disproportionate


      Moreover, Dixon has not articulated an obiectively reasona             basis that Capps posed an

  imminent danger to himself, to the public or to his colleague, O           r Orndorf, that necessitated

  him placing her in a headlock, throwing her to the ground and         ing his body weight on top of

  her. There is nothing in the MVR video that suggests Dixon,               f, or a member of the public

  was facing an imminent threat that necessitated such a level of fo    .   As directed by the AG UFP,

  police officers are obligated to exercise the "utmost restraint."    at did not occur in the instant

  case.


      At the time of the February 25,2019 motor vehicle stop wi             Plaintiff Capps, there were

  numerous factors which were absent, which would have.iustified he application of the extreme

  level of force he used against Plaintiff Capps:

             i.    There was no evidence Capps assaulted or attempt         to assault any of the

                   officers, which necessitated using force. Neither        icer Dixon, nor Offir;er



                                                    72
Case 1:19-cv-12002-RMB-AMD Document 67-5 Filed 11/17/20 Page 27 of 32 PageID: 965



                 Orndorf articulated any evidence how Capps went from passive resistance (i.e.,

                 pulling away from Officer Dixon's grasp) to            ly turning aggressive toward

                 Officer Dixon. The MVR video of the encounter               not support any inference

                 that Capps was attacking the officers, attempting      disarm one of the officers, or

                 posed an imminent threat to anyone's safety;

           ll.   There is no evidence Capps was engaged in viol             with anyone in the general

                 proximity, which necessitated using force;

          ul.    There is no evidence Capps was damaging or des         ying property, whicir

                 necessitated using force;

          iv.    There is no evidence Capps was violent, dangerou or posing an imminent threat

                 to anyone, which necessitated using force;

                 There is no evidence the officers heard Capps t            anyone with death or

                 serious bodily injury, which necessitated using fi     .   The MVR recorded

                 Capps's verbal statements and does not indicate   s    threatened anyone;

          vl.    There is no evidence Capps was advancing or char       ng any of the officers

                 indicatins an assault was imminent that necessita

         vll.    There is no evidence Capps issued direct or indire     imminent threats to kill any

                 of the officers, or that she assumed a fighting stan   against the officers (e.g.,

                 boxing, wrestling, karate, mixed martial arts), whi    necessitated using force;

        vlll.    There is no evidence the officers possessed any in           ion about Capps's

                 reputation for violence before their encounter, whi     heightened their caution

                 and necessitated using force:




                                                 73
Case 1:19-cv-12002-RMB-AMD Document 67-5 Filed 11/17/20 Page 28 of 32 PageID: 966



           tx.   There is no evidence the officers possessed any in          ion about Capps's

                 mental health history, or diminished capacity (         than possible intoxication)

                 leading to her instability or propensity for vio       before or during therr

                 encounter, which heightened their caution and            itated using force;

            X.   There is no evidence that Capps was irrational or      itated due to some

                 combination of erratic movements, incoherent       s   ments, excited utterances or

                 responses to questions and facial expressions (e.g. staring/ gazing, laughing or

                 crying when inappropriate) which heightened thei caution and necessitated

                 using force;

           xi.   There is no evidence Capps was armed, and the o                 not fear she was

                 armed, which might have necessitated using force;

          xii.   There is no evidence that Capps attempted to lure        officers into a potential

                 ambush situation, which heightened their caution         necessitated using force;

         xlll.   There is no evidence Capps gestured that she was            (e.9., concealing her

                 hands inside herjacket, inside her pants pockets, i    ide her waistband, reaching

                 for an object that was out of the officers' view, or    uming a shooting stance).

                 which necessitated using force;

         xiv.    There is no evidence Capps was speaking a di            language so as to conceal

                 the conversation from the officers or to summon        istance from sorheone that

                 led to more vulnerability for the officers. which         itated using force;

          XV.    There is no evidence Capps committed any violent rime, which neoessitated

                 using fcrrce;




                                                   74
Case 1:19-cv-12002-RMB-AMD Document 67-5 Filed 11/17/20 Page 29 of 32 PageID: 967



           xvi.    There is no evidence Capps fled from the officers
                                                                     {rs if to conceal her identity,

                   interfere with their investigation, remove or destroli evidence from the scene or

                   escape from committing a crime, which necessitat{,d using force;

          xvii.    There is no evidence any of the officers were injurpd, which increased their

                   vulnerability leading to use of force;rl

         xviii.    There is no evidence any of the officers were unatrf e to react properly because

                  they were dazed or semi-conscious from an assaul!, from a fall, or from striking

                  their heads against the ground lerading to increased vulnerability, which

                  necessitated using force;

           xix.   There is no evidence any of the officers lost radio communication leadine to

                  increased vulnerability, which necessitated using fcrrcei

           xx.    There is no evidence Officer Dixon's attention divi,Ced (such as from bystanders,

                  a   crowd, police radio transmissio'ns, pedestrian or vehicular traffic, Or other

                  officers) leading to increased vulnerability, which n.ecessitated using force;

          xxi.    There is no evidence Officer Dixon was separated fiom Oflicer Orndorf for some

                  reason that led to increased vulnerability, which ner:essil.ated using force;

          xxii.   There is no evidence the officers" visibility was limited due to poor lighting and

                  they could not adequately observe Capps's movements thus leading to a

                  heightened state of caution or vulnerability, which necessitated using force;




  " Officer Dixon submitted  a use of force repc)rl, which indicated he was not injured (seq
  Millville/000003), attached to Dixon's brief.

                                                    75
Case 1:19-cv-12002-RMB-AMD Document 67-5 Filed 11/17/20 Page 30 of 32 PageID: 968



         xxlll.   There is no evidence the officers were at a physical or environmental

                  disadvantage (e.g., isolated area, uneven physical surface, elevated surface)

                  leading to increased vulnerability, which necessitated using force;

         XXIV.    There is no evidence the officers were exposed to a"dverse environmental

                  conditions such as an elevated surface, poor lighting, a wet surface, or an isolated

                  area leading to a heightened state of caution or vuilnerability, which necessitated

                  using force;

          XXV.    There is no evidence the officers observed any weapons or contraband (except

                  for some open beer cans in her vehicle), which would lead to       a heightened state


                  of caution or vulneratrility, vrhich necessitated usin;g force;

         xxvi.    Additionally, capps was outnumbered by the officers 2 to l, which did not lead

                  to the officers' increased vulnerabilitv:

        XXVII.    Capps also was physically mismatched in height, weight, muscularity and arm

                  reach by Officer Dixon who was physically much larger than she was, which did

                  not lead to the officers' increased vulnerabilitv.

         The MVR footage in Capps is more susceptible to an analys.is under Graham. In the Joyce

  case, the Shop Rite store surveillance footage is somewhat harder        to see, and there is no audio

  component. This is also due in part to the: fact that, as Plaintifl'' Joyce alleges in her Second

  Amended Complaint, her daughter was prer,'ented from filming the incident. See Joyce Second

  Am. Compl., at par. 63. Nevertheless, what    <;an be seen   in the store surveillance is a maneuver by

  Dixon which bears no proportionality to tho situation presented to Dixon on March 24,2018.

  Dixon used unnecessary and excessive force in the context of a woman not giving her personal

  information and whom Defendants might characterize as verbally uncooperative. As such, under



                                                   76
Case 1:19-cv-12002-RMB-AMD Document 67-5 Filed 11/17/20 Page 31 of 32 PageID: 969



   the authorities previously cited in this section,   thLe   authorities that,i',,ill be cited in the rnext sections

   of this brief, and given Dixon's guilty plea to committing third-degree aggravated assault against

   Joyce, Dixon's various motions should be denierl in her case.

           Finally, the Third Circuit has said that "[t]he reasonablenessrof the use of force is normally

   anissueforthejury.,,@,:i65F'3dl81,l9s(3dCir'2004)(citingAbraham
   v. Raso, 183 F.3d 279,290-91 (3d Cir. 1999). The courrt furthen cautioned that                  "it is generally
   unwise to venture into a qualified immunity analysis at the pleading stage as                it is :necessary   to

   develop the factual record in the vast majority of cases." Newlangl_y-Regbars| 328 Fed. App'x.

   788, 791 n. 3 (3d Cir. :2009). See Exh. 12. At the very Jleast, and in light of this analysis of the

   totality of the circumstances, and because l)ixon is not entitled to rqualified immunity, Plaintiffs'

   cases should go to a jury.

      B.   Defendant Bryan Orndorfls Motion to Dismiss As to PlaLintiff Audra
           Capps (1:19-cv-12002-RMB-AMD. ECF Doc. 62)

           1.   Orndorf Is Not Entitled to Dismissal On Capps's Excessive I qgg_lel4iln

           Defendant Brya.n Orndorf, an officer who, among other th.ings, covered up a civil rights

  violation, accuses Plaintiff Capps of mischaracterizingthe video footage of the February 25,2018

  incident in her case. Omdorf Br. at    l"   He caLlls Plaintiff s description of it "disingenuous." Id. at

   1-2. But as Orndorf recognizes soon after making these statements in his brief, there is a link to

  the MVR video footage in the Second Amended Complaint. Id, at 1. As such, regardless of

  whatever mileage Orndorf seeks to gain by criticizing a badly injured victim, the simple fact                    of
  the matter is that the footage is specifically re,ferred to in the Second Amended Complaint, and the

  Court can see it for itself. Indeed, as Orndorf himself urges in his briel; "when reviewing a motion

  to dismiss, to the extent that the video is referenced in and relied up<ln in the complaint and played

  in open Court as part of oral argument, the Court will view the events shown in the videotape in


                                                       77
Case 1:19-cv-12002-RMB-AMD Document 67-5 Filed 11/17/20 Page 32 of 32 PageID: 970



   the light depicted by the videotape." Adelman v. Jacobs, No. l13-607,2019 U.S. Dist.
                                                                                        LITXIS

   65485, at*4 n.2 (W.D.Pa. Apr. 17,2019) (citiedl in Orndorf Brief at 5). In other words,
                                                                                           the Court

   does not have to take the   Plaintiffls word   fcrr   it, in terms of what the video dep,ig1s. The parties are

   not at the summary judgment stage after ftrll discovery. Orndorf s motion is filed under Federal

   Rule of Civil Procedure 12(b)(6). The Court alsio does not need to take Orndlorf s word for it (or

   credit his inserted commentary on the still photos) in regard to what the footage depicts.

      What Omdorf describes as "obvious and clear"              *   his claim that he did not have his knee on

   Plaintiffs back -- is at the same time qualified by phrases such as:                (l)   "although the video is

   obstructed so that the precise location of Orndorf s knee cannotl be ascertained"; (2) "the still

  photographs that precede the one copied bellow are not quite as clear"; and (3) "it may be difficult

  to determine where the back of Capps begins and ends." Moreover, Orndorf states that "deductive

  reasoning makes it blatantly clear" that at no time did Orndorf have his knee on Plaintiffs back.

  See discussion   id. at 9-10. But something cannot be "blatantly clear" if one has to use "deduc:tive

  reasoning" to get there.

      And because it is not so "blatantly clear,," Orndorf is forced to         aLrgue irL   the alternative that   "if
  Orndorf did place his knee on the back of Czrpps, there is nothing objectively unreasonable about

  doing so for a brief period of time in order to effect the arrest of a resisting anestee." Id. at 10.

  There certainly would be something objectivr:ly unreasonable,            if a jury   fincls that Orndorf s added

  pressure on Capps's back compounded the damage to the multiple ribs belonlling to the                    Plaintiff

  that Dixon broke by slarrming Plaintiff to thr: hard surface below.

         Where there is video footage related to the claims, a court          will not drau'inferences      that are

  "blatantly" inconsistent with the video evidence. Scott v. Harris, 550 U.S. 3'/2, 380-381 (2007)

  ("the facts fshould be viewed] in the light depicted by the videotape."; accord (lastellani v. Cit]z of



                                                          78
